                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                             3:04-CR-00058-MOC-DSC
                             3:04-CR-00059-MOC-DCK

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
SAMUEL P. CROOK,                       )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant’s pro se Motion to Reopen Cases. Dkt.

No. 3:04-CR-58, Doc. No. 177; Dkt. No. 3:04-CR-59, Doc. No. 146. Defendant is represented by

court-appointed counsel in this matter. Under L.Cr.R. 47.1(g), the Court typically does not

entertain pro se motions by parties who are already represented by counsel. Defendant is

encouraged to consult with his counsel about filing any appropriate motions on his behalf, and the

Court will gladly hear any motion defendant’s counsel makes on his behalf. Having thus

considered Defendant’s motion and reviewed the pleadings, the Court enters the following Order.



                                            ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion to Reopen Cases—

Dkt. No. 3:04-CR-58, Doc. No. 177; Dkt. No. 3:04-CR-59, Doc. No. 146—are DENIED.

                                            Signed: August 27, 2020




     Case 3:04-cr-00059-MOC-DSC Document 147 Filed 08/28/20 Page 1 of 1
